DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
	This action is in response to Applicant’s amendment filed 11/19/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-21 are pending. Claims 1-5, 9, 12-13, and 16-17 remain withdrawn from consideration.
	The amendments to the abstract, disclosure, and claim 8 are sufficient to overcome the objections and as such, the objections are withdrawn. 
Response to Arguments
Applicant’s arguments regarding the rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Center et al. (US 2015/0005810) have been fully considered but they are not persuasive. Applicant argues that the newly amended claim 6 includes limitations not disclosed by Center, namely that:
“the first element rotatably connected to the third element, the second element rotatably connected to the third element.”
However, it is the examiner’s position that Center discloses these newly added limitations (see the new grounds of rejection below). Applicant’s arguments are based on the connecting rod between the spherical members 320a, 320b corresponding to the claimed third element. However, as discussed below, the third element is not interpreted as including just the connecting rod, but instead, the third element is comprised of the 
The rejections of claims 10-11, 15 and 18 under 35 U.S.C. 102(a)(1) and claims 7,8, and 14 under 35 U.S.C. 103 are maintained based on the new interpretation of Center as discussed with respect to claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation that there are “anchors fixed on an exterior surface thereof” in line 5. The use of the term “thereof” renders the claim indefinite because as written, it is unclear if the anchors are fixed to an exterior surface of the fixation structure or the second frame. To alleviate this issue, the limitation can be rewritten to specify which structure has anchors in lieu of using the term “thereof”. For purposes of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6, 10-11, 15, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Center et al. (US Patent Publication 2015/0005810).
Regarding claim 6, Center teaches a left atrial appendage occluder (device 300, Figure 19a), comprising: a first frame configured to delimit a substantially closed space within the left atrial appendage (occlusion frame 302, Figure 19a) and comprising a first fixation structure (the distal end of the first frame 302, which is fixed to the hub 308 by crimping, swaging, welding, or other means of mechanical engagement, see paragraph [0160]); a second frame (anchor frame 304) comprising a second fixation structure (the 
Regarding claim 10, Center teaches the left atrial appendage occluder of claim 6, the third element has at least a section comprising an arc section, a slot or a hollow structure (the spherical members 320a and 320b of connector 314 necessarily have arcuate sections, see Figure 19b) to allow an axial bending (the spherical members 320a and 320b of connector 314 form a ball and socket joint with the first element 308 and second element 312, which may be formed as laser cut rings, thus allowing for the axial bending of the first frame 302 relative to the second frame 304, see Figure 20 and paragraphs [0160] and [0163]).
Regarding claim 11, Center teaches the left atrial appendage occluder of claim 6 wherein each of a connecting section between the third element and the first element 
Regarding claim 15, Center teaches the left atrial appendage occluder of claim 6, wherein the occluder 300 may include a covering component 332 (paragraph [0164]), which may be a film made of polymer material (see paragraphs [0113] and [0094]).
Regarding claim 18, Center teaches the left atrial appendage occluder of claim 6, wherein the first element forms a first receiving volume and the second element forms a second receiving volume, opposing ends of the third element received in the first receiving volume and the second receiving volume, respectively (320a of element 314 can be received by element 308 and 320b of element 314 can be received by element 312, see paragraph [0162] and Figures 19a-19b).
Regarding claim 19, Center teaches the left atrial appendage occluder of claim 6, wherein the third element has a changed radial dimension (the radial dimension of spherical members 320a and 320b is different than the radial dimension of the section 314 connecting them, see Figure 19b). 
Regarding claim 21, Center teaches the left atrial appendage occluder of claim 7, wherein the third element is integrally formed (the third element 314 is formed as a whole including spherical members 320a and 320b, see Figure 19b and paragraph [0162]).
Claims 6-7 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corcoran et al. (US Patent 10,441,258).
Regarding claim 6, Corcoran teaches a left atrial appendage occluder (10, see Fig. 1), comprising: a first frame (12) configured to delimit a substantially closed space with the left atrial appendage (see col.3, lines 35-40 and Figure 2) and comprising a first fixation structure (the distal end of the wires of the first frame); a second frame (14) comprising a second fixation structure (proximal end of the wires of the second frame) and having anchors fixed on an exterior surface thereof (barbs 66, see Figure 3); and a connecting member (16) comprising a first element (proximal post 40, see Figure 7), a second element (distal post 44) and a third element (housing 46), the first element connected to the first fixation structure of the first frame (proximal post 40 is connected to the distal end of the wires of the first frame, see Figure 3), the second element connected to the second fixation structure of the second frame (distal post 44 is connected to the proximal ends of the wires of the second frame, see Figure 3), the first element rotatably connected to the third element, the second element rotatably connected to the third element (posts 40 and 44 are connected to the housing 46 via ball and socket joints, see Figures 7-9 and col.5, lines 40-50).
Regarding claim 7, Corcoran teaches the left atrial appendage occluder of claim 6, wherein the third element (housing 46, see Figure 7) forms a first receiving volume (first sleeve 80) and a second receiving volume (second sleeve 84), the first element partially received in the first receiving volume (the ball joint 70 of the proximal post 40 is contained within the first sleeve 80), the second element partially received in the second receiving volume (the ball joint 74 of the distal post 44 is contained within the second 
Regarding claim 20, Corcoran teaches the left atrial appendage occluder of claim 7, wherein the third element is integrally formed (the sleeves 80 and 84 which comprise the housing 46 may be mechanically secured or joined by welding, thereby making housing 46 integrally formed, see col. 5, lines 60-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Center et al. (US Patent Publication 2015/0005810).
Regarding claim 7, Center teaches the left atrial appendage occluder of claim 6, wherein the first element forms a first receiving volume and the second element forms a second receiving volume, opposing ends of the third element received in the first receiving volume and the second receiving volume, respectively (see paragraph [0162] and figures 19a-19b). Center fails to teach that the third element forms a first receiving volume and a second receiving volume, the first element partially received in the first receiving volume, the 
Regarding claim 8, Center teaches the left atrial appendage occluder of claim 6, wherein the third element is made of a polymer material (the connector 314 may be made of a polymeric material, see paragraph [0162]). Center fails to teach that the polymer is biocompatible. However, it is noted that Center discloses that various components of the device are made of biocompatible material (see paragraph [0106] and [0116]). Thus, based on the teachings of Center, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polymer material, as taught by Center, to be a biocompatible polymer since the selection of a material based on its suitability for its intended use involves only routine skill to yield predictable results. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.
Regarding claim 14, Center teaches the left atrial appendage occluder of claim 6, wherein the third element is made of a polymer material (the connector 314 may be 
Regarding claim 20, Center teaches the left atrial appendage occluder of claim 6, wherein the first element forms a first receiving volume and the second element forms a second receiving volume, opposing ends of the third element received in the first receiving volume and the second receiving volume, respectively (see paragraph [0162] and figures 19a-19b). Center fails to teach that the third element forms a first receiving volume and a second receiving volume, the first element partially received in the first receiving volume, the second element partially received in the second receiving volume, each of the first element and the second element being rotatable with respect to the third element. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the occlusion device, as taught by Center, so that the element 314 forms a first and second receiving volume for partially receiving the first and second elements, since doing so would have been a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155.  The examiner can normally be reached on Monday-Friday 8:00am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SERENITY A MILLER/Examiner, Art Unit 4184 

/SARAH A SIMPSON/Primary Examiner, Art Unit 3771